Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-22, drawn to a method and device for monitoring a subject suspected to be under the influence of one or more drugs, classified in A61B 5/4845.
Group II, claims 23-26, drawn to a method for determining a mental state of a subject, classified in A61B 5/165.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I, which is drawn to a method and device for monitoring a subject suspected to be under the influence of one or more drugs, contains the special technical feature of correlating the physiological markers with a drug profile characterizing the one or more drugs affecting the subject.  Group II lacks this special technical feature.  Further, Group II, which is drawn  to a method for determining a mental state of a subject, contains the special technical feature of determining a physiological stability of the subject based on the mental state indicators.  Group I lacks this special technical feature.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Opioids, benzodiazepines, alpha-2 agonists, ketamine, tetrahydrocannabinols, and alcohol
Visual stimulus, auditory stimulus, tactile stimulus, and olfactory stimulus
Movement information, position information, and orientation information
Past stability, current stability, and future stability
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable (Pick one species from each of a, b, c, and d). The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:
Claim 6
Claim 8 and Claim 17
Claim 10 and Claim 19
Claim 25
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Each drug in claim 6 is mutually exclusive and a non-obvious variant of one another that will result in different acquired physiological signals and physiological markers based on which drug the subject is under the influence of.  The Examiner is requiring a restriction of species in order to limit examination to one drug in the list of claim 6.  Each stimulus in claims 8 and 17 is mutually exclusive and a non-obvious variant of one another which will result in a different detected response of the subject.  The Examiner is requiring a restriction of species in order to limit examination to one stimulus in the list of claims 8 and 17.  Each form of information in claims 10 and 19 is mutually exclusive and a non-obvious variant of one another which will result in a different indicator for determining drugs affecting the subject.  The Examiner is requiring a restriction of species in order to limit examination to one form of information in the list of claims 10 and 19.  Each stability in claim 25 is mutually exclusive and a non-obvious variant of one another which will result in a different determined physiological stability of the subject.  The Examiner is requiring a restriction of species in order to limit examination to one stability in the list of claim 25.

A telephone call was made to Thomas Keating on 6/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  The Examiner notes that Thomas Keating is not listed as an Attorney of Record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792